Reasons for Allowance
Claims 1-20 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses map the obtained information onto a plurality of different identification names corresponding to the content providing source, store mapping information in the memory  assign a priority order to the plurality of different identification names based on a frequency of use of the plurality of different identification names, receive a user command from an input device, -2-KIM et al.Atty Docket No.: JAR-6280-0246 Appl. No. 16/274,427 Response to OA dated 11/25/2020determine whether the user command includes one of the different identification names of the plurality of different identification names by comparing the user command with the plurality of different identification names based on the priority order of the plurality of different identification names, recognize the user command as a selection command of the content providing source based on the different identification name being included in the user command, and control the electronic apparatus to perform an operation corresponding to the user command.
Inter alia, independent claims 10 and 20, wherein the Applicant discloses similar limitations, are allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426